Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155687                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 155687
                                                                    COA: 335522
                                                                    St. Joseph CC: 09-015639-FC
  MARSHA ANNE SPRINGER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 9, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        BERNSTEIN, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           p1017
                                                                               Clerk